            Case 5:21-cv-00245-FB Document 1 Filed 03/10/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION

REBECCA MARIE KING                              §
                                                §
       Plaintiff                                §
                                                §
vs.                                             §               CIVIL ACTION NO. 5:21-cv-245
                                                §
NORTH EAST INDEPENDENT SCHOOL                   §
DISTRICT and SEAN A. MAIKA, Ed. D               §
                                                §
       Defendants.                              §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Comes now Plaintiff, Rebecca Marie King (hereinafter, “Plaintiff,”) by and through

counsel, and in support of her claims against the above-named Defendants, North East Independent

School District and Sean A. Maika, Ed.D. respectfully states:

                                                I.

                                 NATURE OF THE ACTION

       This is an employment discrimination case brought by Plaintiff against Defendant North

East Independent School District and Defendant Sean A. Maika, Ed.D, under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 1981, and Chapter 21 of the Texas Labor Code.

                                               II.

                                           PARTIES

       1.      Plaintiff, Rebecca Marie King is a resident of Texas.

       2.      Defendant NEISD is located in Bexar County, Texas. It may be served with process

by agreement through its counsel Ricardo R. Lopez, Schulman, Lopez, Hoffer & Adelstein, LLP,

845 Proton Rd., San Antonio, Texas 78258.


PLAINTIFF’S ORIGINAL COMPLAINT – REBECCA MARIE KING                                 Page 1 of 8
               Case 5:21-cv-00245-FB Document 1 Filed 03/10/21 Page 2 of 9




          3.     Defendant Sean A Mika is located in Bexar County, Texas. He may be served

with process by agreement through his counsel Ricardo R. Lopez, Schulman, Lopez, Hoffer &

Adelstein, LLP, 845 Proton Rd., San Antonio, Texas 78258.

                                                  III.

                                  JURISDICTION AND VENUE

          4.     This Court has jurisdiction under 28 U.S.C. §1331 and §1343 because this action

presents federal questions. The Court also has supplemental jurisdiction to entertain Plaintiff’s

claims brought under Texas law. Venue is proper pursuant to 28 U.S.C. §1391 because the events

made the basis of this lawsuit occurred within the geographical boundaries of the United States

District Court for the Western District of Texas, San Antonio Division.

                                                  IV.

                                               FACTS

          5.     Plaintiff is Mexican American.

          6.     Prior to the events in this case, Plaintiff was employed by two large Texas school

districts during her 28-year career in education, most recently she worked for 12-years with

Defendant NEISD.

          7.     Plaintiff worked for a total of four Superintendents in her career until the incidents

at which time she was working for Defendant Maika.

          8.     Plaintiff had a history of twenty-eight (28) excellent evaluations before she started

working for Defendant Maika.

          9.     Defendant Maika was the fifth Superintendent that Plaintiff worked for in her

career.


PLAINTIFF’S ORIGINAL COMPLAINT – REBECCA MARIE KING                                       Page 2 of 8
             Case 5:21-cv-00245-FB Document 1 Filed 03/10/21 Page 3 of 9




       10.     Beginning in 2008, Plaintiff was employed by Defendant NEISD.

       11.     Plaintiff’s first assignment with Defendant NEISD was as the Administrative

Assistant to the Associate Superintendent of Operations.

       12.     In February 2011, Plaintiff was promoted to Executive Associate to the

Superintendent of Defendant NEISD and as such became a member of the Superintendent’s

Executive Staff.

       13.     Plaintiff’s last annual salary for the Executive Associate position was $81,913.00

(or $39.38 per hour based on a 40-hour work week.)

       14.     In her position as Executive Associate, Plaintiff was responsible for the

management of multiple employees and had high-level responsibilities, including regular and

frequent communications with members of the Board of Trustees on behalf of the Superintendent.

       15.     On or about May 6, 2019, Defendant Sean A. Maika, Ed.D. was appointed to the

position of Interim Superintendent.    Defendant Maika is Caucasian.

       16.     As Interim Superintendent, Defendant. Maika assured Plaintiff that her job was

secure and there would be no changes. Defendant Maika also assured her it would be “business

as usual.”

       17.     On or about September 25, 2019, Defendant NEISD officially appointed Defendant

Maika to serve as Superintendent.

       18.     After the official appointment of Defendant Maika as Superintendent of Defendant

NEISD, he began to bully. and to play mind games with Plaintiff.          For example, he would not

talk to Plaintiff or acknowledge Plaintiff.   He told Plaintiff that no one on the executive staff ever




PLAINTIFF’S ORIGINAL COMPLAINT – REBECCA MARIE KING                                       Page 3 of 8
                Case 5:21-cv-00245-FB Document 1 Filed 03/10/21 Page 4 of 9




liked her.      Defendant Maika told Plaintiff if she stayed, he would have to record all of their

conversations and accused her of being a liar who could not be trusted.

          19.     When Plaintiff stayed instead of retiring or quitting, Defendant. Maika demoted her

to a lower paying job in Family Support Services and stripped Plaintiff of her senior level executive

responsibilities.

          20.     The reason for the demotion given by Defendant Maika was that a Board meeting

agenda was not timely posted.      This task was one of Peggy Turner assignments.      Peggy Turner

was a subordinate of Plaintiff’s, and Plaintiff was unaware that Ms. Turner had not completed the

task.     Ms. Turner, a Caucasian, was not disciplined for failure to timely complete her assignment.

          21.     Plaintiff was replaced in the Executive Associate to the Superintendent position by

her subordinate, Peggy Turner, a Caucasian.       As Peggy Turner’s supervisor, Plaintiff was aware

that Ms. Turner’s performance was at times poor and Plaintiff made efforts to assist Ms. Turner in

improving her performance.       Peggy Turner was not as well-qualified as Plaintiff to serve in the

Executive Associate position as Peggy Turner had no comparable experience and Plaintiff had

filled the Executive Associate position continuously since 2011.

          22.     The demotion of Plaintiff left only white people working in Defendant Maika’s

Office.

          23.     The demoted position in Family Support Services reduced Plaintiff’s hourly pay to

$21.04 per hour effective at the end of the 2019-2020 school year.

          24.     The demoted position was in another building several miles away from the co-

workers with whom Plaintiff was familiar and comfortable, and she was often assigned to work in

isolation.


PLAINTIFF’S ORIGINAL COMPLAINT – REBECCA MARIE KING                                     Page 4 of 8
                 Case 5:21-cv-00245-FB Document 1 Filed 03/10/21 Page 5 of 9




           25.      Plaintiff asked to be allowed to work in the administration building near her

colleges.        Defendant Maika told Plaintiff there was no room for her there, which was not true.

           26.      Plaintiff frequently worked entirely by herself and her high-level administrative

skills were not applicable to the demoted position.        It was obvious that Defendant Maika was

ratcheting up the pressure on Plaintiff to retire or resign by this punitive and irrational demotion.

           27.      Plaintiff asked Defendant Maika if the Board of Trustees was aware of his treatment

and actions toward her.         Defendant Maika stated that they were aware and that they were fine

with it.

           28.      On March 6, 2020, Defendants terminated Plaintiff from the demoted position in

Family Support Services based in part upon a false allegation that she abused Amazon ordering

privileges during the previous school year. The truth which Plaintiff demonstrated was that

Amazon had confused a personal order Plaintiff made from her NEISD office with an order for

Defendant NEISD.

           29.      Such errors had occurred in the past. Based upon past precedent, a billing error of

that sort was not the subject of discipline at all, but instead was corrected administratively.

           30.      Defendants also falsely accused Plaintiff of failing to reimburse the Defendant

NEISD for American Express charges made by Plaintiff during a trip to a School Board

Convention during the previous year. In fact, Plaintiff turned in all of her receipts to Peggy Turner

upon Plaintiff’s return from the convention. Peggy Turner was responsible for reconciling the

monthly American Express charges. Ms. Turner’s duties specifically included informing Plaintiff

and others of any charges that might be personal and might therefore need to be reimbursed to

Defendant NEISD. Peggy Turner failed to provide that information to Plaintiff even though she


PLAINTIFF’S ORIGINAL COMPLAINT – REBECCA MARIE KING                                       Page 5 of 8
              Case 5:21-cv-00245-FB Document 1 Filed 03/10/21 Page 6 of 9




made several attempts to obtain it. Peggy Turner was not disciplined for failing to perform her

job.

        31.     Eventually, Plaintiff obtained employment at the clerical level with another school

district.

        32.     As a result of Defendants’ illegal conduct, Plaintiff has suffered from severe

emotional distress with substantial physical consequences including shingles, trouble sleeping,

headaches, and depression and anxiety.

                                                   V.

                                         LEGAL CLAIMS


        33.     Plaintiff adopts and incorporates herein by reference all preceding paragraphs. All

administrative prerequisites to the filing of this lawsuit have been exhausted.

        34.     Defendants took discriminatory actions against Plaintiff in order to achieve a

completely white staff in the Superintendent’s office and to promote a less qualified Caucasian

person into Plaintiff’s position.

        35.     Defendants also discriminated against Plaintiff by demoting Plaintiff, cutting

Plaintiff’s pay, and placing Plaintiff in a far less favorable assignment.

        36.     Defendants also discriminated against Plaintiff by subjecting Plaintiff to disparate

disciplinary action and terminating Plaintiff’s employment based upon false, trumped up charges.

        37.     The unlawful employment practices complained of herein were done maliciously

or with reckless indifference to Plaintiff’s state and federal civil rights.




PLAINTIFF’S ORIGINAL COMPLAINT – REBECCA MARIE KING                                    Page 6 of 8
             Case 5:21-cv-00245-FB Document 1 Filed 03/10/21 Page 7 of 9




                                               B.
                                 Discrimination in Violation
                              Chapter 21 of the Texas Labor Code

       38.     Plaintiff adopts and incorporates herein by reference all preceding paragraphs.

       39.     This count is alleged against Defendant NEISD, Plaintiff’s employer.

       40.     As alleged above, Defendant NEISD discriminated against Plaintiff in violation of

Chapter 21 of the Texas Labor Code based upon race, color, and national origin and in order to

favor a less qualified white person.



                                                C.
                                 Discrimination in Violation of
                                       42 U.S.C. § 1981

       41.     Plaintiff adopts and incorporates herein by reference all preceding paragraphs.

       42.     This count is alleged against Defendant Maika who at all times acted under color

of state law interfering with Plaintiff’s rights to make and enforce her contract with Defendant

NEISD. As alleged above, Defendant Maika discriminated against Plaintiff in violation of 42

U.S.C. § 1981 based upon race and color, and in order to favor a less qualified white person.



                                                D.

                                        JURY DEMAND

       43.     The Plaintiff herein hereby demands a trial by jury on all issues in this action.




PLAINTIFF’S ORIGINAL COMPLAINT – REBECCA MARIE KING                                    Page 7 of 8
            Case 5:21-cv-00245-FB Document 1 Filed 03/10/21 Page 8 of 9




                                           PRAYER

       Plaintiff respectfully prays that the Court enter Judgment in her favor and against

Defendant, and award Plaintiff the following:

       a)     Actual damages plus interest including, but not limited to, wage loss, loss of
              employment opportunities and lost benefits, past and future, as allowed by law;

       b)     Compensatory damages arising from emotional distress, loss of enjoyment of life,
              and other nonpecuniary losses, past and future, as allowed by law;

       c)     All damages and relief as allowed under Title VII of the Civil Rights Act of 1964,
              as amended;

       d)     All damages and relief as allowed under Chapter 21 of the Texas Labor Code;

       e)     Attorney’s fees, costs and injunctive relief necessary to eradicate the effects of its
              unlawful employment practices in the form of reinstatement, or alternatively, front
              pay, having Plaintiff’s employment record cleared of negative and false
              information and any other relief as allowed under Title VII of the Civil Rights Act
              of 1964, as amended, the Pregnancy Discrimination Act and as otherwise allowed
              by law;

       f)     Punitive damages as allowed by law;

       g)     Prejudgment interest as allowed by law;

       h)     Post-judgment interest as allowed by law;

       i)     Attorney’s fees as allowed by law;

       j)     Court costs and expenses as allowed by law;

       k)     All other relief, both special and general, at law and in equity, to which Plaintiff
              may be justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT – REBECCA MARIE KING                                    Page 8 of 8
         Case 5:21-cv-00245-FB Document 1 Filed 03/10/21 Page 9 of 9




                                      Respectfully Submitted,

                                      /s/ John E. Schulman
                                      John E. Schulman, Esq.
                                      State Bar No. 17833500
                                      jschulman@schulmanlaw.com
                                      Margaret K. Schulman, Esq.
                                      State Bar No. 17833900
                                      mschulman@schulmanlaw.com
                                      THE SCHULMAN LAW FIRM, P.C.
                                      6440 N. Central Expressway, Suite 210
                                      Dallas, TX 75206
                                      Tel: 214-361-2580
                                      Fax: 214-361-6580
                                      ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – REBECCA MARIE KING                           Page 9 of 8
